Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to Anderson have been considered but are moot because the new ground of rejection does not rely on Anderson. 
Regarding the applicant’s argument that Hopper does not disclose a modular agricultural drying panel, the examiner disagrees. Hopper discloses at least a plurality of identical slats which may be considered modules.
Regarding the applicant’s argument that Hopper does not disclose perforated rectangular gates pivotally connected to opposite sides of the frame at the end of the gates, the examiner disagrees. The frame includes sidewalls 22 and 23 and Hopper states “rectangular foraminous slats 26 disposed transversely of the trough and pivoted at their ends in the side walls 22, 23.”
Regarding the applicant’s argument that Ellis does not disclose “wherein the perforation pattern of said gates includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of rows,” the examiner disagrees. The claim dictates “a non-perforated region” not “any perforated region.” The applicant has drawn lines on Ellis to show a non-perforated region, but a straight line would avoid a non-perforated region spanning a plurality of rows. This interpretation was thought to be in keeping with the applicant’s actual intent as a similar non-perforated region could be designated based on the applicant’s own figures.
Regarding the applicant’s argument that Smith fails to teach the control system of claim 20 the examiner disagrees. The applicant argues that Smith does not teach an electromechanical apparatus for moving the rods. However, an electromechanical apparatus for moving the rods is not claimed. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1, 6-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper (GB 1164454 A), hereinafter Hopper, in view of Ricklick (US 3243894 A), hereinafter Ricklick.

Regarding claim 1, Hopper discloses a modular agricultural product drying panel, for use within an oast (When reading the preamble in the context of the entire claim, the recitation “for use within an oast” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. An oast is specifically for drying hops. While the dryer of hopper is for tea leaves, it could be purposed to dry other plant matter such as hops), comprising: 
a rectangular frame (“a substantially horizontally disposed trough, generally designated by the reference numeral 21, which comprises side walls 22, 23,… and end walls 25, only one of which is shown”) defining at least a perimeter of the product drying panel (“floors 24, 34, 44, 54 and 64”); 
a plurality of perforated rectangular gates, each of the gates being pivotally connected to opposite sides of the frame at opposite ends of the gates (“Each of the floors 24, 34, 44, 54 and 64 is constructed from a plurality of rectangular foraminous slats 26 disposed transversely of the trough and pivoted at their ends in the side walls 22, 23”), the gates further including a downward extending position control member having a connecting feature at the bottom (“Arms 27 fixed to each slat 26”); and 
an actuator arm pivotally connected to the connecting feature of each of the gates, whereby movement of the actuator arm in a direction generally perpendicular to longitudinal axes of the gates 

    PNG
    media_image1.png
    504
    599
    media_image1.png
    Greyscale

Hopper does not disclose wherein at least opposite sides of the frame are downwardly angled toward one another to prevent the retention of agricultural product thereon.

However, Ricklick teaches wherein at least opposite sides of the frame are downwardly angled toward one another to prevent the retention of agricultural product thereon (“As seen in FIG. 2, sealing strips 14’ may be provided on the inner surfaces of the frame ends wall to engage the ends of the floor 

    PNG
    media_image2.png
    604
    523
    media_image2.png
    Greyscale

In view of Ricklick’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein at least opposite sides of the frame are downwardly angled toward one another to prevent the retention of agricultural product thereon as is taught in Anderson, in the drying panel disclosed by Hopper.
One would have been motivated to include wherein at least opposite sides of the frame are downwardly angled toward one another to prevent the retention of agricultural product thereon because 

Regarding claim 6, Hopper, as modified by Ricklick, discloses the drying panel according to claim 1, wherein the top surface of each gate is generally planar to avoid retaining the agricultural product when the gate is tilted (Figure 2).

Regarding claim 7, Hopper, as modified by Ricklick, discloses the drying panel according to claim 1. 

Hopper, as modified by Ricklick, does not explicitly disclose wherein the panel is sized to fit within a chamber constructed of conventional plywood dimensions. However, the court has held “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In this case, the difference between the claims and the prior art are related to scale and do not patentably distinguish the claims.

Regarding claim 8, Hopper discloses an agricultural product drying system comprising: 
a) a drying chamber (“a substantially horizontally disposed trough, generally designated by the reference numeral 21, which comprises side walls 22, 23,… and end walls 25, only one of which is shown”) having a plurality of drying levels (“floors 24, 34, 44, 54 and 64”) therein; 
b) each of said drying levels including at least one modular drying panel for the support of the agricultural product thereon (“Each of the floors 24, 34, 44, 54 and 64 is constructed from a plurality of rectangular foraminous slats”), each modular drying panel being operable to pass dried agricultural product through said panel into a space below (“Movement of a rod 28 in the direction of the arrow A causes all the slats 26 connected therewith to pivot from the horizontal or closed position shown in Figure 2 to the vertical or open position”), wherein the modular drying panel includes:

a plurality of perforated rectangular gates, each of the gates being pivotally connected to the frame at opposite ends (“Each of the floors 24, 34, 44, 54 and 64 is constructed from a plurality of rectangular foraminous slats 26 disposed transversely of the trough and pivoted at their ends in the side walls 22, 23”), the gates further including a downward extending position control member having a connecting feature at the bottom (“Arms 27 fixed to each slat 26”), and
an actuator arm pivotally connected to the connecting feature of each of the gates, whereby movement of the actuator arm in a direction generally perpendicular to longitudinal axes of the gates concurrently controls a tilt position of the plurality of gates, wherein the tilt position may be varied between a horizontal position and downwardly-tilted position suitable to allow the agricultural product to pass through the drying panel (“Movement of a rod 28 in the direction of the arrow A causes all the slats 26 connected therewith to pivot from the horizontal or closed position shown in Figure 2 to the vertical or open position”); and 
c) a source of a drying gas for discharge through said plurality of drying levels (“a pipe 29 including a fan 30 is arranged to supply air”).

Hopper does not disclose wherein at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon.

However, Ricklick teaches wherein at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon (“As seen in FIG. 2, sealing strips 14’ may be provided on the inner surfaces of the frame ends wall to engage the ends of the floor section frames 12 thereby preventing malt or similar material from falling between the ends of the main frame and the ends of the floor sections” column 2, line 12).


One would have been motivated to include wherein at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon because the Ricklick states the angles are for “preventing malt or similar material from falling between the ends of the main frame and the ends of the floor sections.” Therefore, including the angled portions will prevent waste and promote cleanliness.

Regarding claim 9, Hopper, as modified by Ricklick, discloses the system according to claim 8, wherein said drying surfaces are oriented so as to at least vertically overlap one another (“respectively, above the floor 24, are four further floors generally designated by the reference numerals 34, 44, 54 and 64”).

Regarding claim 10, Hopper, as modified by Ricklick, discloses the system according to claim 8, wherein said source of drying gas is attached to the drying chamber (Figure 2).

Regarding claim 11, Hopper, as modified by Ricklick, discloses the system according to claim 10, wherein said source of drying gas is attached to a plenum box within the drying chamber located beneath a lowest drying surface (“a chamber 31 below the floor 24”) where dried agricultural product may be collected in the plenum box (“In the apparatus of Figure 2 the tea leaf resting on the lowermost floor 24 is withered first and when this leaf has reached the required degree of withering the supply of air to the trough is stopped and the floor 24 is opened to allow the tea leaf thereon to fall”), or above an uppermost drying surface.

Regarding claim 18, Hopper, as modified by Ricklick, discloses the system according to claim 13, wherein the top surface of each gate is generally planar to avoid retaining the agricultural product when the gate is tilted (Figure 2).

Regarding claim 19, Hopper, as modified by Ricklick, discloses the system according to claim 8, wherein each drying surface is comprised of a plurality of drying panels daisy-chained to one another to permit concurrent activation of each of the modules (“Movement of a rod 28 in the direction of the arrow A causes all the slats 26 connected therewith to pivot from the horizontal or closed position shown in Figure 2 to the vertical or open position”).

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper, in view of Ricklick, and further in view of Harvey (US 1319391 A), hereinafter Harvey.

Regarding claims 2 and 3, Hopper, as modified by Ricklick, discloses the drying panel according to claim 1, wherein said gates are pivotally connected so as to pivot about an axis of each gate (“slats 26 disposed transversely of the trough and pivoted at their ends in the side walls 22, 23”).

Hopper, as modified by Ricklick, does not disclose wherein the axis is a longitudinal edge or spaced apart from the longitudinal edge and toward the center of each gate.

However, Harvey teaches wherein the axis is a longitudinal edge (Figure 1, “the trays 10 are hinged at one end”), and spaced apart from the longitudinal edge and toward the center of each gate (Figure 4, “Each tray is hung substantially centrally within the chamber by a rod 52, whereby the tray is adapted to dump in one direction”).

    PNG
    media_image3.png
    696
    462
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    725
    275
    media_image4.png
    Greyscale

Hopper does not disclose the specific location of the axis. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for positioning the axis of rotation. In this regard, it is noted that Harvey teaches both claimed axis embodiments. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Hopper KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claims 14 and 15, Hopper, as modified by Ricklick, discloses the system according to claim 8, wherein said gates are pivotally connected so as to pivot about an axis of each gate (“slats 26 disposed transversely of the trough and pivoted at their ends in the side walls 22, 23”).

Hopper, as modified by Ricklick, does not disclose wherein the axis is a longitudinal edge or spaced apart from the longitudinal edge and toward the center of each gate.

However, Harvey teaches wherein the axis is a longitudinal edge (Figure 1, “the trays 10 are hinged at one end”), and spaced apart from the longitudinal edge and toward the center of each gate (Figure 4, “Each tray is hung substantially centrally within the chamber by a rod 52, whereby the tray is adapted to dump in one direction”).

Hopper does not disclose the specific location of the axis. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for positioning the axis of rotation. In this regard, it is noted that Harvey teaches both claimed axis embodiments. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Hopper with an axis of rotation at either location within slats 26 since the configurations are known and therefore have a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper, in view of Ricklick, and further in view of Bixby (US 2000817 A), hereinafter Bixby.

Regarding claim 4, Hopper, as modified by Ricklick, discloses the drying panel according to claim 1.

Hopper, as modified by Ricklick, does not explicitly disclose wherein each of said gates has a non-perforated border. 

However, Bixby teaches wherein each of said gates has a non-perforated border (“Each of these sections comprises a tapered or sector-shaped frame 23… Secured within each sector-shaped frame is a sheet of foraminous material such as fine mesh wire fabric 24”).

    PNG
    media_image5.png
    696
    427
    media_image5.png
    Greyscale

In view of Bixby’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each of said gates has a non-perforated border as is taught in Bixby, in the drying panel disclosed by Hopper.
One would have been motivated to include wherein each of said gates has a non-perforated border because including a non-perforated border will improve strength and rigidity of the individual gates.

Regarding claim 16, Hopper, as modified by Ricklick, discloses the system according to claim 8. 

Hopper, as modified by Ricklick, does not explicitly disclose wherein each of said gates has a non-perforated border.

However, Bixby teaches wherein each of said gates has a non-perforated border (“Each of these sections comprises a tapered or sector-shaped frame 23… Secured within each sector-shaped frame is a sheet of foraminous material such as fine mesh wire fabric 24”).

In view of Bixby’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each of said gates has a non-perforated border as is taught in Bixby, in the drying panel disclosed by Hopper.
One would have been motivated to include wherein each of said gates has a non-perforated border because including a non-perforated border will improve strength and rigidity of the individual gates.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hopper, in view of Ricklick, and further in view of Ellis (US 3309782 A), hereinafter Ellis.

Regarding claim 5, Hopper, as modified by Ricklick, discloses the drying panel according to claim 1. 

Hopper, as modified by Ricklick, does not disclose wherein the perforation pattern of said gates includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of rows.

However, Ellis teaches wherein the perforation pattern includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of 

    PNG
    media_image6.png
    489
    693
    media_image6.png
    Greyscale

	Hopper, as modified by Ricklick,  does not teach the claimed type of perforation. Ellis teaches the claimed type of perforation. The substitution of one known element (the foraminous slats of Hopper) for another (the slotted metal members of Ellis) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the slotted members taught in Ellis would have yielded predictable results, namely, a support member for permitting drying air to dry product thereon (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 17, Hopper, as modified by Ricklick, discloses the system according to claim 8.



However, Ellis teaches wherein the perforation pattern includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of rows (The floor 38 is constructed of interlocked, channeled shaped metal members 40 having rows of narrow, staggered slits 41”).

Hopper does not teach the claimed type of perforation. Ellis teaches the claimed type of perforation. The substitution of one known element (the foraminous slats of Hopper) for another (the slotted metal members of Ellis) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the slotted members taught in Ellis would have yielded predictable results, namely, a support member for permitting drying air to dry product thereon (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hopper, in view of Ricklick, and further in view of Smith (US 20080209753 A1), hereinafter Smith.

Regarding claim 20, Hopper discloses an automated agricultural product drying system, comprising: 
a) a drying chamber (“a substantially horizontally disposed trough, generally designated by the reference numeral 21, which comprises side walls 22, 23,… and end walls 25, only one of which is shown”) having a plurality of drying surfaces (“floors 24, 34, 44, 54 and 64”) therein; 
b) each of said drying surfaces including at least one modular drying panel for the support of the agricultural product thereon, each modular drying panel being operable to pass dried agricultural product through said panel into a space below (“Movement of a rod 28 in the direction of the arrow A causes all 
a rectangular frame defining at least a perimeter of the product drying panel (“a substantially horizontally disposed trough, generally designated by the reference numeral 21, which comprises side walls 22, 23,… and end walls 25, only one of which is shown”), 
a plurality of perforated rectangular gates, each of the gates being pivotally connected to the frame at opposite ends (“Each of the floors 24, 34, 44, 54 and 64 is constructed from a plurality of rectangular foraminous slats 26 disposed transversely of the trough and pivoted at their ends in the side walls 22, 23”), the gates further including a downward extending position control member having a connecting feature at the bottom (“Arms 27 fixed to each slat 26”), and
an actuator arm pivotally connected to the connecting feature of each of the gates, whereby movement of the actuator arm in a direction generally perpendicular to longitudinal axes of the gates concurrently controls a tilt position of the plurality of gates, wherein the tilt position may be varied between a horizontal position and downwardly-tilted position suitable to allow the agricultural product to pass through the drying panel (“Movement of a rod 28 in the direction of the arrow A causes all the slats 26 connected therewith to pivot from the horizontal or closed position shown in Figure 2 to the vertical or open position”); and
c) a source of a drying gas for discharge through said plurality of drying surfaces (“a pipe 29 including a fan 30 is arranged to supply air”).
d) wherein movement of at least one actuator arm to causes the movement of agricultural product through the system (“Movement of a rod 28 in the direction of the arrow A causes all the slats 26 connected therewith to pivot from the horizontal or closed position shown in Figure 2 to the vertical or open position”).

Hopper does not disclose: 
b) wherein at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon; or


However, Ricklick teaches wherein at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon (“As seen in FIG. 2, sealing strips 14’ may be provided on the inner surfaces of the frame ends wall to engage the ends of the floor section frames 12 thereby preventing malt or similar material from falling between the ends of the main frame and the ends of the floor sections” column 2, line 12).

In view of Ricklick’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon as is taught in Anderson, in the drying panel disclosed by Hopper.
One would have been motivated to include wherein at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon because the Ricklick states the angles are for “preventing malt or similar material from falling between the ends of the main frame and the ends of the floor sections.” Therefore, including the angled portions will prevent waste and promote cleanliness.

Hopper, as modified by Ricklick, does not disclose d) a programmable control system for receiving inputs from at least one sensor and controlling operation of the drying system, including movement of at least one actuator arm to cause the movement of agricultural product through the system.

However, Smith teaches a programmable control system for receiving inputs from at least one sensor and controlling operation of the drying system, including movement of at least one actuator to cause the movement of agricultural product through the system (“The actuator is in communication with a controller that instructs the actuator to activate and/or deactivate the conveyor belts as well as vary the 

Hopper does not disclose automated control. However, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In this regard, it is noted that Smith teaches a controller programmed with a moisture level for controlling the throughput of the product to be dried. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention employ such a controller in Hopper to simplify management of the drying of the product of Hopper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen (US 0124998 A) 

    PNG
    media_image7.png
    322
    447
    media_image7.png
    Greyscale

Johsson (US 3003667 A) “Slanting guide faces 32 at the lower ends of the side walls of the shaft cause the material to move down through a collar 34 into the upwardly open discharge chamber 22”

    PNG
    media_image8.png
    322
    396
    media_image8.png
    Greyscale

Pareek (GB 1257444 A) 

    PNG
    media_image9.png
    242
    357
    media_image9.png
    Greyscale

Zeller (US 20050006284 A1) “Screen 14 further comprises a lip member 38 which extends from top surface 34 of screen 14 and is positioned around a circumference of screen 14 except for second or back end 22 of screen 14. Lip member 38 functions to aid in retaining matter to be separated on top of screen 14”

    PNG
    media_image10.png
    479
    575
    media_image10.png
    Greyscale

Remias (US 5190158 A) “a sloping edge 104 for making the transition to the walls to prevent matter from collecting along the edge of the grid 102”
Gerrans (US 3809530 A) “apparatus primarily designed for drying prunes, apricots, nuts, meat, or other solid products supported on trays T is illustrated, and as shown, takes the form of a generally rectangular L-shaped housing 10 whose exterior walls 12 are formed by sheets of standard 3/4 inch exterior plywood held in their assembled relationship by frame members 14 composed of conventional angle iron, so that generally the housing is completely enclosed, although as will be discussed in greater detail hereinafter, the plywood walls 12 form a moisture permeable membrane allowing the transfer of moisture from the interior of the housing 10 to its exterior without substantial loss of heat”
Kurie (US 3982327 A) “In a single pad, the louvers of one row are staggered with respect to, and in longitudinally overlapping relation with, louvers of the other row to position”
Soucy (US 20030079363 A1) “Auxiliary heat, supplied by heaters, heat exchangers, or the injection of supplemental hot air, can also be added anywhere to the air flow path upstream of the container. Sensors may be added to the container or dryer to monitor pressure, airflow, humidity, time, and/or temperature; indicators may be provided locally or remotely. A local or remote, automated or programmable control means may be added for better control and/or recording of the process. Pressure sensors can be utilized to monitor the weight of the container or dryer to calculate the progress and amount of moisture reduction”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799